515 So. 2d 431 (1987)
Terrance GALES, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1103.
District Court of Appeal of Florida, Fourth District.
November 18, 1987.
Richard L. Jorandby, Public Defender, and Thomas F. Ball, III, Asst. Public Defender, West Palm Beach, for appellant.
*432 Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and John W. Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This cause is reversed and remanded for sentencing within the guidelines. In order for an escalating pattern of criminal conduct to justify departure, the escalation must involve more than just an increase in the number of crimes. Included must be an increase in the nature and severity of the crimes. Abt v. State, 504 So. 2d 548 (Fla. 4th DCA 1987). Furthermore, this Court has negated the protection of society as a valid reason for departure. Lorenzo v. State, 483 So. 2d 790 (Fla. 4th DCA 1986). See also Williams v. State, 492 So. 2d 1308 (Fla. 1986).
REVERSED AND REMANDED.
DOWNEY, LETTS and STONE, JJ., concur.